MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       FILED
regarded as precedent or cited before any                              Nov 30 2020, 10:16 am
court except for the purpose of establishing
                                                                            CLERK
the defense of res judicata, collateral                                 Indiana Supreme Court
                                                                           Court of Appeals
estoppel, or the law of the case.                                            and Tax Court




ATTORNEYS FOR APPELLANT                                 ATTORNEY FOR APPELLEE
Curtis T. Hill, Jr.                                     Matthew J. Lorenzo
Attorney General of Indiana                             Lorenzo Bevers Braman &
                                                        Connell, LLP
Angela N. Sanchez
                                                        Seymour, Indiana
Assistant Section Chief, Criminal
Appeals
Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

State of Indiana,                                       November 30, 2020
Appellant-Plaintiff,                                    Court of Appeals Case No.
                                                        20A-CR-950
        v.                                              Appeal from the
                                                        Jackson Circuit Court
Shannon Christine Covey,                                The Honorable
Appellee-Defendant.                                     Chris D. Monroe, Senior Judge
                                                        Trial Court Cause No.
                                                        36C01-1910-CM-1151



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-950 | November 30, 2020                Page 1 of 13
[1]   After being charged with operating a vehicle while intoxicated endangering a

      person,1 a Class A misdemeanor, and operating a vehicle with a blood alcohol

      content of .08 or more,2 a Class C misdemeanor, Shannon Christine Covey

      (“Covey”) filed a motion to suppress evidence obtained during the traffic stop.

      The trial court granted the motion. The State appeals this ruling and raises

      three issues. We address two of those issues,3 which we restate as:


                 I. Whether Covey’s traffic infraction provided sufficient grounds
                 to stop Covey under both the federal and state constitutions;


                 II. Whether the officer who stopped Covey entrapped her into
                 committing the infraction.


[2]   We reverse and remand for further proceedings.


                                         Facts and Procedural History
[3]   At approximately 12:11 a.m. on October 24, 2019, Covey was leaving a

      Seymour, Indiana bar called “The Rocks” (“the bar”), where she had attended

      a darts tournament. Tr. Vol. 2 at 46. Covey had been drinking earlier that

      evening but stopped drinking three hours before she left the bar. Id. at 52.

      Indiana State Police Trooper Stephen Stoneking (“Trooper Stoneking”) pulled




      1
          See Ind. Code § 9-30-5-2(a), (b).
      2
          See Ind. Code § 9-30-5-1(a).
      3
        We chose to not address the State’s argument that the officer had a legal basis to stop Covey because he
      observed signs that she was driving while intoxicated. The State’s argument on that issue asks us to reweigh
      the evidence, which we may not do. See State v. Renzulli, 958 N.E.2d 1143, 1146 (Ind. 2011).

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-950 | November 30, 2020                 Page 2 of 13
      out behind Covey as she was waiting in the left turn lane of an intersection in

      Seymour. Id. at 8, 11.


[4]   As Trooper Stoneking followed Covey, he believed she exhibited signs of

      intoxication. Id. at 10, 18, 31, 34-36, 44. Trooper Stoneking followed Covey

      three miles through Seymour. Id. at 51. Covey later testified that Trooper

      Stoneking “followed me the whole way on my bumper,” which made her

      nervous. Id. at 48, 51. Covey switched lanes because she believed Trooper

      Stoneking was going to pull her over for being in the passing lane. Id. at 54.

      Covey signaled a lane change to move from the left lane to the right lane. Id. at

      50-51. When Trooper Stoneking determined that Covey made the lane change

      without signaling for at least 200 feet before changing lanes, he initiated the

      traffic stop. Id. at 21, 51. After the traffic stop, Covey tested as having a blood

      alcohol level of .11. Id. at 54.


[5]   On October 24, 2019, the State charged Covey with Class A misdemeanor

      operating a vehicle while intoxicated endangering a person and Class C

      misdemeanor operating a vehicle with a blood alcohol content of .08 or more.

      Appellant’s App. Vol. 2 at 8. Covey filed a motion to suppress any evidence

      collected during the traffic stop, and the trial court heard the motion on

      February 26, 2020. Id. at 27-28; Tr. Vol. 2 at 1.


[6]   At the hearing, Covey testified that she had noticed Trooper Stoneking in his

      marked police vehicle as soon as he got behind her near the bar. Tr. Vol. 2 at

      47. She testified that Trooper Stoneking “followed me the whole way on my


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-950 | November 30, 2020   Page 3 of 13
      bumper,” which made her nervous. Id. at 48, 51. During cross-examination,

      Covey testified as follows about the distance she travelled after she activated her

      turn signal before switching lanes:


              Q. Okay. Now, do you recall that signal that you made before
              you changed lanes?


              A. Yes.


              Q. Do you recall how far you were before the point of crossing
              the lane change that you made the signal?


              A. No. I just turned on my signal and was getting over.


              Q. So you flipped on the signal right before you changed lanes?


              A. Yes. I flipped it on and moved over. I’m not sure how long it
              was on for.


              Q. So you did not turn it on, travel two hundred (200) feet and
              then change lanes. Right?


              A. No.
Id. at 53.


[7]   During her closing argument, Covey’s attorney addressed whether Covey had

      travelled at least 200 feet with her turn signal on before she changed lanes:

      “She signals to get over, she flips her signal on and gets over. Did she do it

      exactly two hundred (200) feet? She testifies, ‘I don’t think so.’” Id. at 55-56.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-950 | November 30, 2020   Page 4 of 13
       Covey also argued that Trooper Stoneking had entrapped her into committing

       a traffic infraction: “. . . I argue to the Court that following someone so closely

       to make them signal to get out of your way and then saying they didn’t signal

       enough is entrapment.” Id. at 57.


[8]    On March 25, 2020, the trial court granted Covey’s motion to suppress without

       oral or written explanation. Appellant’s App. Vol. 2 at 6. The State now appeals.

       We will provide additional facts as necessary.


                                      Discussion and Decision
[9]    Pursuant to Indiana Code section 35-38-4-2(5), the State appeals from an order

       granting a motion to suppress evidence that effectively precludes further

       prosecution. When the State appeals from a negative judgment, as here, it must

       show that the trial court’s ruling on the suppression motion was contrary to

       law. State v. Renzulli, 958 N.E.2d 1143, 1146 (Ind. 2011). In reviewing such a

       ruling, we determine whether the record discloses substantial evidence of

       probative value that supports the trial court’s decision. Id. We do not reweigh

       the evidence but consider conflicting evidence most favorable to the trial court's

       ruling. Id. We review the trial court’s legal conclusions de novo. State v.

       Brown, 70 N.E.3d 331, 335 (Ind. 2017).


                            I. Traffic Infraction as Basis for Stop
[10]   The State first argues that under the Fourth Amendment to the United States

       Constitution, Trooper Stoneking had legal authority to stop Covey because the



       Court of Appeals of Indiana | Memorandum Decision 20A-CR-950 | November 30, 2020   Page 5 of 13
       evidence was undisputed that Covey committed a traffic infraction. This, the

       State contends, makes the trial court’s ruling contrary to law.


[11]   A traffic stop is permissible when an officer has reasonable suspicion that a

       traffic law has been violated. Sanders v. State, 989 N.E.2d 332, 335 (Ind. 2013).

       “Because a traffic stop is a seizure under the Fourth Amendment, police may

       not initiate a stop for any conceivable reason, but must possess at least

       reasonable suspicion that a traffic law has been violated or that other criminal

       activity is taking place.” Meredith v. State, 906 N.E.2d 867, 869 (Ind. 2009).


               We often call these encounters Terry Stops, where an officer may
               “stop and briefly detain a person for investigative purposes if the
               officer has a reasonable suspicion supported by articulable facts
               that criminal activity ‘may be afoot.’” [Robinson v. State, 5
N.E.3d 362, 367 (Ind. 2014)] (quoting United States v. Sokolow,
               490 U.S. 1, 7 . . . (1989)). Traffic stops typically fall into this
               Terry Stop category, and, therefore, must be based upon
               reasonable suspicion. Meredith, 906 N.E.2d at 869 (citing Whren
               v. United States, 517 U.S. 806, 809-10 . . . (1996)).


       Marshall v. State, 117 N.E.3d 1254, 1259 (Ind. 2019). When a police officer

       believes in good faith that a person has committed a traffic infraction, the

       officer may stop that person. Ind. Code § 34-28-5-3(a). We review a trial

       court's determination regarding reasonable suspicion de novo. Burkes v. State,

       842 N.E.2d 426, 430 (Ind. Ct. App. 2006).

[12]   “A signal of intention to turn right or left shall be given continuously during not

       less than the last two hundred (200) feet traveled by a vehicle before turning or

       changing lanes.” Ind. Code § 9-21-8-25 (emphasis added). Here, Trooper
       Court of Appeals of Indiana | Memorandum Decision 20A-CR-950 | November 30, 2020   Page 6 of 13
       Stoneking observed Covey activate her turn signal and change lanes before she

       had travelled 200 feet with her turn signal on. Tr. Vol. 2 at 50-51. Trooper

       Stoneking testified that Covey’s turn signal flashed only once while she changed

       lanes. Id. at 40.


[13]   Implicit in the State’s argument is the contention that the evidence was

       undisputed that Covey did not drive for the statutorily required distance with

       her turn signal on before changing lanes. Covey disagrees that the evidence was

       undisputed, pointing to the following question by the deputy prosecutor during

       cross examination and her response:

               Q. So you did not turn [your turn signal] on, travel two hundred
               (200) feet and then change lanes. Right?


               A. No.


       Tr. Vol. 2 at 53. Covey interprets this exchange as follows: “Covey clearly

       answered in the negative to the prosecutor’s question that his assertion was

       correct.” Appellee Br. at 12. In other words, Covey appears to argue that her

       response of “No” to the prosecutor’s question was the equivalent of responding,

       “No, that is not true,” or “No, it’s not true that I did not travel at least 200 feet

       with my turn signal on before changing lanes.”

[14]   The State responds that interpreting this testimony within its broader context

       established that Covey was, in fact, admitting that she did not travel 200 feet

       with her turn signal on before changing lanes. The State first refers to the


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-950 | November 30, 2020   Page 7 of 13
above-recited testimony but includes testimony immediately preceding the

exchange cited by Covey:


        Q. Okay. Now, do you recall that signal that you made before
        you changed lanes?


        A. Yes.


        Q. Do you recall how far you were before the point of crossing
        the lane change that you made the signal?


        A. No. I just turned on my signal and was getting over.


        Q. So you flipped on the signal right before you changed lanes?


        A. Yes. I flipped it on and moved over. I’m not sure how long
        it was on for.


        Q. So you did not turn it on, travel two hundred (200) feet and
        then change lanes. Right?


        A. No.


Tr. Vol. 2 at 53. The State also refers to Covey’s closing argument, directing us

to the following statement made by Covey’s attorney: “She signals to get over,

she flips her signal on and gets over. Did she do it exactly two hundred (200)

feet? She testifies, ‘I don’t think so.’” Id. at 56. This broader context, the State

argues, leaves only one reasonable interpretation of Covey’s testimony: she




Court of Appeals of Indiana | Memorandum Decision 20A-CR-950 | November 30, 2020   Page 8 of 13
       acknowledged she did not drive with her turn signal on for at least 200 feet

       before changing lanes.


[15]   We agree with the State’s interpretation of Covey’s testimony. Therefore, it

       was undisputed that Covey committed a traffic infraction. This gave Trooper

       Stoneking the right to stop Covey. Sanders, 989 N.E.2d at 335; Ind. Code § 34-

       28-5-3(a); Ind. Code § 9-21-8-25. Therefore, under a Fourth Amendment

       analysis, the trial court’s granting of Covey’s motion to suppress was contrary

       to law. Renzulli, 958 N.E.2d at 1146.


[16]   The State next argues that granting Covey’s motion to suppress pursuant to

       Article 1, section 11 of the Indiana Constitution was also erroneous as a matter

       of law because Trooper Stoneking’s conduct was reasonable. Even though

       Article 1, section 11 uses the same language as the Fourth Amendment, we

       apply a separate test to assess the legality of police conduct under the Indiana

       Constitution. Hardin v. State, 148 N.E.3d 932, 934 (Ind. 2020). The

       reasonableness of police conduct under the Indiana Constitution is reviewed

       under the totality of the circumstances. Id. The principal considerations

       balance “1) the degree of concern, suspicion, or knowledge that a violation has

       occurred; 2) the degree of intrusion the method of search or seizure imposes on

       the citizen’s ordinary activities; and 3) the extent of law enforcement needs.”

       State v. Washington, 898 N.E.2d 1200, 1206 (Ind. 2008).


[17]   The State argues, as it did in its argument under the Fourth Amendment, that

       the undisputed evidence showed that Covey failed to have her turn signal on for


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-950 | November 30, 2020   Page 9 of 13
       at least 200 feet before changing lanes. We agree with the State’s

       characterization of the evidence. Moreover, we agree with the State’s analysis

       that Trooper Stoneking’s conduct was reasonable under the Indiana

       Constitution. First, the undisputed evidence established a high degree of

       suspicion that Covey had engaged in unlawful activity. 4 Trooper Stoneking

       observed Covey commit a traffic infraction. Tr. Vol. 2 at 21-50-51. Covey

       admitted to committing the infraction. Id. at 53. Therefore, the degree of

       suspicion that Covey had engaged in illegal activity was high. See Washington,

       898 at 1206.


[18]   Second, the degree of intrusion on Covey’s activities was not significant. While

       the stop necessarily impeded Covey’s ordinary freedom of movement, there is

       no evidence that the decision to stop restrained her freedom of movement to a

       greater degree than other traffic stops. See id.


[19]   Third, law enforcement needs were high. Trooper Stoneking had a legitimate

       interest in stopping Covey because she committed a traffic infraction. See

       Marshall, 117 N.E.3d at 1262 (“[L]aw enforcement has at least a legitimate, if

       not a compelling, need to enforce traffic-safety laws, including speeding limits.

       So long as governments set speed limits for public safety, those limits will need




       4
         Covey argues that the degree of suspicion that she had engaged in unlawful activity was low because at the
       hearing on her motion to suppress, she denied that she had failed to drive for at least 200 feet with her turn
       signal on before changing lanes. See Appellee’s Br. at 12. In other words, she contends that she denied
       committing a traffic infraction. However, we rejected this interpretation of her testimony in the previous
       section of our decision, so Covey’s interpretation of her testimony has no bearing on how we resolve whether
       the degree of suspicion that she had engaged in illegal behavior was high.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-950 | November 30, 2020                Page 10 of 13
       to be enforced.”). In stopping Covey, Trooper Stoneking acted consistently

       with the State’s compelling interest in enforcing traffic laws.


[20]   After reviewing the totality of the circumstances, we conclude that the stop of

       Covey was reasonable under Article 1, section 11 of the Indiana Constitution.

       Washington, 898 N.E.2d at 1206. Therefore, Article I, section 11 of the Indiana

       Constitution provided no basis to grant Covey’s motion to suppress.


                                             II. Entrapment
[21]   The State correctly observes that Covey argued at the suppression hearing that

       if she did, in fact, commit a traffic infraction, Trooper Stoneking entrapped her

       into doing so. On appeal, Covey repeats this entrapment argument, contending

       she would not have changed lanes if Trooper Stoneking had not followed her so

       closely, which made her “slightly nervous.” Appellee’s Br. at 19; see also Tr. Vol.

       2 at 52 (“a little nervous”). The State argues that the entrapment defense would

       be an erroneous basis, as a matter of law, to grant Covey’s motion to suppress.

[22]   Entrapment is a defense codified at Indiana Code section 35-41-3-9, which

       provides:

               (a) It is a defense that:


               (1) the prohibited conduct of the person was the product of a law
               enforcement officer, or his agent, using persuasion or other
               means likely to cause the person to engage in the conduct; and


               (2) the person was not predisposed to commit the offense.


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-950 | November 30, 2020   Page 11 of 13
               (b) Conduct merely affording a person an opportunity to commit
               the offense does not constitute entrapment.
Id. The defendant bears the burden to prove that police induced her to commit

       the illegal conduct that she would not otherwise have committed, and merely

       providing the ordinary opportunity to engage in illegal conduct is not enough.

       Griesemer v. State, 26 N.E.3d 606, 609 (Ind. 2015). Police can entrap an

       individual only if they directly participate in the illegal conduct. Id.


[23]   Here, Covey did not claim at the suppression hearing that Trooper Stoneking’s

       actions prevented her from signaling her lane change for the statutorily required

       distance. Rather, she argued “that following someone so closely to make them

       signal to get out of your way and then saying they didn’t signal enough is

       entrapment.” Tr. Vol. 2 at 57. Covey testified that she changed lanes in hopes

       that Trooper Stoneking would pass her, id. at 50, but she did not claim that

       Trooper Stoneking’s actions made it unsafe or unreasonable for her to continue

       in the left lane for 200 or more feet after she activated her turn signal. Covey

       did not claim that Trooper Stoneking committed any driving maneuver or other

       action that created an emergency situation requiring her to abruptly change

       lanes. Furthermore, on appeal, Covey cites no legal authority for the

       proposition that an officer entraps a motorist into committing an infraction

       simply by driving behind the motorist. Thus, there is no evidence that Trooper

       Stoneking used persuasion or other means likely to cause Covey to commit an

       infraction, and there is likewise no evidence that Trooper Stoneking directly

       engaged in the prohibited conduct, i.e., signaling his own lane change for less

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-950 | November 30, 2020   Page 12 of 13
       the statutorily required distance, or committed any other traffic infraction. See

       Ind. Code § 35-41-3-9; Griesemer, 26 N.E.3d at 609. Thus, there is no basis, as a

       matter of law, to conclude that Trooper Stoneking entrapped Covey into

       committing the traffic infraction.

[24]   Reversed and remanded.


       Pyle, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-950 | November 30, 2020   Page 13 of 13